PER CURIAM.
The defendant appeals his conviction of first-degree murder and use of a firearm in the commission of a felony claiming a Pos-tell 1 violation and the erroneous admission of an Uzi into evidence. We are satisfied that the evidence otherwise adduced against the defendant was overwhelming so that beyond a reasonable doubt the errors did not contribute to the adverse jury verdict. Other points raised are without merit except as to the defendant's conviction for use of a firearm in the commission of a felony. Since the offense in this case was committed prior to the legislative amendment to section 775.021(4), Florida Statutes (Supp.1988), his conviction and resulting sentence are prohibited and therefore reversed. Hall v. State, 517 So.2d 678 (Fla.1988).
*1325Affirmed in part, reversed in part, and remanded.

. Postell v. State, 398 So.2d 851 (Fla. 3d DCA 1981).